DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application was filed on 03/29/2019.

	This is a Final Office Action on the Merits, in reply to Applicant’s Amendment filed/received 12/22/2020.  As currently amended, Claims 1, 2, and 4-12 are pending, and Claim 3 was canceled.  All claims have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, as currently presented, the following limitation is subject to multiple interpretations:
“assigning a priority to each of the requests from the plurality of owners based on a ratio of a fractional ownership interest of each owner of the plurality of owners and vehicle usage of each owner over a time period; and”

“[A]ssigning priority […] based on a ratio of a fractional ownership interest of each owner […] and vehicle usage of each owner […]”.  This interprets “ratio” to only include “fractional ownership interest of each owner”.
“[A]ssigning priority […] based on a ratio of a fractional ownership interest of each owner of the plurality of owners and vehicle usage of each owner over a time period and vehicle usage of each owner […]”.  This interprets “ratio” to include both “fractional ownership interest of each owner” as well as “vehicle usage of each owner over a time period and vehicle usage of each owner”, the ratio calculated by comparing “fractional ownership interest of each owner” to “vehicle usage of each owner over a time period and vehicle usage of each owner.”
For purposes of this Action, Examiner interprets Claim 1 in accordance with Interpretation 1.
Claims 2 and 4-12 inherit the deficiencies of claim 1 without providing sufficient clarifying language and thus are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (Formulations for Optimal Shared Ownership and Use of Autonomous or Driverless Vehicles, 01/12/2016), in view of Clark (US Pat. App. Pub. No. US 20110213629 A1), Fountain (“Fractional Interests in Property”, 11/01/2016), Ferguson (US Pat. App. Pub. No. US 20190035282 A1), Sampson (“Optimization of Vacation Timeshare Scheduling”, 10/2008), and Ramanujam (US Pat. App. Pub. No. US 20150338852 A1).
	Regarding Claim 1, “[a] computer-implemented method, comprising”,
	Masoud teaches “allocating fractional ownership interests of an autonomous vehicle to each of a plurality of owners;” (“…shared mobility alternatives: fractional vehicle ownership… Fractional ownership of luxury commodities emerged in the US in 1970s… focus on shared ownership and use of autonomous vehicles…” (Masoud [p. 4])).
	Masoud does not teach, but Clark teaches “receiving a rental request from a third party;” (“…car sharing system described here could be used for a wide variety of assets belonging to owners and used at times by borrowers. The assets could include, for example, any kind of land, sea, or airborne vehicles, tools, equipment, or other devices that are subject to being moved and used by different parties at different times…” (Clark [0021]), “…owners of assets and borrowers of assets can arrange sharing transactions with respect to the assets…” (Clark [0005]), and “…receive requests to borrow cars through its communication interface…” (Clark [0066])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Masoud focuses on the sharing economy of high-value commodities, such as autonomous vehicles (Masoud [p. 3]).  Masoud does not teach the specific logistics of sharing those commodities.  Clark focuses on arranging sharing transactions between owners and borrowers of assets, such as vehicles (Clark [Abstract], [0006]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Clark’s vehicle sharing logistics onto Masoud’s autonomous vehicle sharing.  Clark improves Masoud’s autonomous vehicle sharing, as Clark further details the logistics of achieving such sharing.  Masoud suggests for owners to “register their vehicles in a carsharing program when they are not being used” (Masoud [Abstract]).  Furthermore, Clark “provides benefits for car owners, including the ability to monetize a valuable yet underutilized asset”, such as an autonomous vehicle (Clark [0145]); sharable “assets could include, for example, any kind of land, sea, or airborne vehicles, tools, equipment, or other devices that are subject to being moved and used by different parties at different times” (Clark [0021]).  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Clark further teaches “determining [[the ]]an availability of the autonomous vehicle for rental based on the received rental request;” (“[i]nformation about reservations is received from prospective borrowers of the assets… prospective borrower is informed when a vehicle is available at a time and in a vicinity that corresponds to a reservation of the borrower…” (Clark [0009])).
	Clark further teaches “receivinq requests for usage of the autonomous vehicle from the plurality of owners at the same time;” (“…owners of assets and borrowers of assets can arrange sharing transactions with respect to the assets…” (Clark [0005]), “…receive requests to borrow cars through its owner can even be a borrower of her own car…” (Clark [0030])).
	Masoud and Clark do not teach, but Ferguson teaches “managing the rental of the autonomous vehicle by [[a ]]the third party based on the determined availability, the rental including the system controlling navigation of the autonomous vehicle to a destination specified in the rental request, and the third party providing payment for the rental; [[and]] (“…receive a request including a delivery location and a chosen model for renting, select an autonomous vehicle of the chosen model from among the plurality of autonomous vehicles based on the model information, the location information, and the delivery location, instruct the selected autonomous vehicle to fully-autonomously or semi-autonomously travel to the delivery location…” (Ferguson [0006]) and “…payment module may be used to receive payments before or at the time of renting rental vehicles…” (Ferguson [0097])).
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Ferguson with that of Masoud and Clark.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Masoud & Clark combination analysis), Masoud and Clark focus on autonomous vehicle sharing.  Masoud and Clark do not teach navigating an autonomous vehicle to fulfill the sharing requests.  Ferguson focuses on managing rentals of autonomous vehicles, selecting the suitable autonomous vehicle, and subsequently navigating the autonomous vehicle to the requestor’s location (Ferguson [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ferguson’s autonomous vehicle rental/navigation system onto Masoud and Clark’s autonomous vehicle scheme.  Ferguson’s autonomous navigation system improves Masoud and Clark’s sharing system, as Ferguson further optimizes the rental process by facilitating the delivery of the vehicle to the requestor, doing so without human operators.  This is predictable, as “there is continuing interest in developing technologies for improving a customer's rental vehicle experience and for improving rental vehicle operations” (Ferguson [0004]).  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Ferguson further teaches “in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions” (“…non-transitory computer storage medium including instructions stored thereon that, when executed by a processor…” (Ferguson [0041])).
	Masoud, Clark, and Ferguson do not teach, but Fountain teaches “allocating the provided payment amongst the plurality of owners based on the fractional ownership interests” (“[e]ach fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership—a cost-sharing arrangement” (Fountain)).
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Fountain with that of Masoud, Clark, and Ferguson.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Masoud & Clark & Ferguson combination analysis), Masoud, Clark, and Ferguson function together for autonomous vehicle sharing.  Masoud, Clark, and Ferguson do not explicitly teach compensation schemes to each fractional owner of the autonomous vehicle derived from the sharing revenue.  Fountain focuses on fractional ownership of property, and investing in such property akin to a joint venture, such as fractional sharing expenses and income (Fountain).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Fountain’s fractional sharing schemes onto Masoud, Clark, and Ferguson’s autonomous vehicle sharing scheme.  Though of a different field of endeavor (real property), Fountain is still analogous, as Fountain’s fractional sharing is to overcome the obstacle in the high costs of investing in real property (Fountain).  Similarly, autonomous vehicles and “their high prices can be prohibitive 
	Masoud, Clark, Ferguson, and Fountain do not teach, but Sampson and Ramanujam teach “assigning a priority to each of the requests from the plurality of owners based on a ratio of a fractional ownership interest of each owner of the plurality of owners and vehicle usage of each owner over a time period; and” (Masoud, Clark, Ferguson, and Fountain do not teach, but Sampson teaches “…the participants are given assignment priorities based on what they own, including subpriority levels that rotate values year to year (to give more people access to the best resort weeks…)” (Sampson [p. 1079]); Masoud, Clark, Ferguson, Fountain, and Sampson do not teach, but Ramanujam teaches “…tasks that are scheduled earlier in time may have a higher priority as compared to tasks that are scheduled later in time…” (Ramanujam [0023])).  “Tasks that are scheduled earlier in time” is equivalent to “vehicle usage of each owner”.
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Sampson and Ramanujam with that of Masoud, Clark, Ferguson, and Fountain.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Masoud & Clark & Ferguson & Fountain combination analysis), Masoud, Clark, Ferguson, and Fountain function together for autonomous vehicle sharing.  The four references do not teach assigning priority.  Sampson focuses on timeshare ownership, along with priority reservations of that timeshare ownership (Sampson [Abstract]).  Ramanujam focuses on sharing autonomous vehicles, and resolving scheduling conflicts (Ramanujam [Abstract]).  It is within the capabilities of one skilled in the art, at time of filing, to implement both of Sampson’s and Ramanujam’s priority system onto Masoud, Clark, Ferguson, and 
	Ramanujam and Ferguson further teach “controlling, by the system, the navigation of the autonomous vehicle for use by one of the plurality of owners based on the assigned priority” (“…priority rules may define which tasks [of the autonomous vehicle] are assigned a higher priority as compared to other tasks when there is a conflict between the tasks…” (Ramanujam [0034]) and “…instruct the selected autonomous vehicle to fully-autonomously or semi-autonomously travel to the delivery location…” (Ferguson [0006])).
	Accordingly, the claimed subject matter is obvious over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.

	Regarding Claim 7, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
	Clark further teaches “the rental request includes a time and the destination, and” (“…arrange the sharing transactions includes enabling the borrowers to express their interest in borrowing assets at designated times or ranges of times…” (Clark [0006]) and “…managing the completion of the sharing transaction that has been set up between an owner and a borrower, for example, by helping both parties to set up the transaction (by identifying the asset, the time period, the location of the asset, the fee, and the parties, among other things)…” (Clark [0022])).
determining the availability of the autonomous vehicle for the rental further comprises: comparing the rental request [[to]]and scheduled usage of the autonomous vehicle by the plurality of owners;” (“…autonomous vehicle may compare the [requested] task with the schedule of tasks that the autonomous vehicle is to perform…” (Ramanujam [0049]) and “…receive a message indicating that the autonomous vehicle is available to perform the task at the current time and an estimated arrival time for the autonomous vehicle to arrive at the current location, wherein the mobile device receives the message after the autonomous vehicle verifies that the task does not conflict with previously scheduled tasks to be performed at the autonomous vehicle… (Ramanujam [0077])).
	Ramanujam further teaches “determining that the time of the rental request for the rental does not conflict with the scheduled usage; and” (“…autonomous vehicle may determine whether the second task that was requested later in time conflicts with the first task that was scheduled earlier in time…” (Ramanujam [0029])).
	Ramanujam further teaches “determining that the destination of the rental request for the rental allows a sufficient time for the autonomous vehicle to travel from the destination to carry out the scheduled usage” (“…autonomous vehicle may receive the requested task and determine an estimated amount of time to perform the task. The estimated amount of time may be determined using a starting location of the task, an ending location of the task, a distance between the starting location and the ending location, traffic information for a route used to drive from the starting location to the ending location at a selected time… Based on the estimated amount of time, the autonomous vehicle may determine whether the requested task conflicts with previously scheduled tasks on the schedule…” (Ramanujam [0067])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 1) for obviousness analysis.


	Regarding Claim 8, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
	Fountain further teaches “[t]he method of claim 1, wherein [[a]]the fractional ownership interest of a first owner of the plurality of owners is greater than the fractional ownership interest of a second owner of the plurality of owners” (“…the fractional or percentages of interests are not equal
among the owners…” (Fountain)).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.

	Regarding Claim 9, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 8.
	Fountain further teaches “collecting from the first owner a larger portion of an expense associated with the autonomous vehicle than the second owner based on a of the first owner; and” (“[e]ach fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership—a cost-sharing arrangement” (Fountain)).
	Fountain further teaches “allocating to the first owner a larger portion of the provided payment than the second owner based on the of the first owner” (“[e]ach fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership—a cost-sharing arrangement” (Fountain)).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.

Regarding Claim 12, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
Ramanujam further teaches “determining whether the received rental request satisfies a predetermined constraint based on the availability of the autonomous vehicle; and” (“…data stored in the data store may include priority rules. The priority rules may define which tasks are assigned a higher priority as compared to other tasks when there is a conflict between the tasks…” (Ramanujam [0034])).
Ramanujam further teaches “rejecting the rental request based on the determination that the received rental request does not satisfy the predetermined constraint” (“…autonomous vehicle may determine whether the second task that was requested later in time conflicts with the first task that was scheduled earlier in time…” (Ramanujam [0029]) and “…autonomous vehicle… may determine that the task conflicts with one or more previously scheduled tasks on the schedule… previously scheduled tasks may be assigned a higher priority level… the autonomous vehicle may not add the individual's task to the schedule…” (Ramanujam [0059])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 1) for obviousness analysis.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Norton (US Pat. App. Pub. No. US 20080103657 A1).
	Regarding Claim 2, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
	Fountain further teaches “allocating the expense amongst the plurality of owners based on the fractional ownership interests” (“[e]ach fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership—a cost-sharing arrangement” (Fountain)).
	Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam do not teach, but Norton teaches “identifying an expense associated with the autonomous vehicle; and” (“…primary function of tracking vehicle mileage and expenses such as gas, oil changes, etc…” (Norton [0002])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Norton with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Claim 1 for combination analysis), Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam function together for autonomous vehicle sharing.  These six references do not explicitly teach tracking the vehicle expenses.  Norton teaches tracking of vehicle mileage and expenses, for “IRS, business, charitable or any other purpose” (Norton [Abstract], [0007]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Norton’s vehicle information tracking (such as mileage and expense) system onto Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam’s autonomous vehicle sharing.  Norton’s vehicle information tracking would improve the overall autonomous vehicle sharing system, as Norton would 
Accordingly, the claimed subject matter is obvious over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Norton.

Claim 3 is canceled.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Norton, and Huang (“Developing effective service compensation strategies”, 04/2011).
	Regarding Claim 4, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
	Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam do not teach, but Norton teaches “determining that a user has performed a maintenance task on the autonomous vehicle; and” (“[u]sing the supplied input devices, the operator has the ability to track vehicle expenses such as fuel, oil changes, etc. For example when an operator puts fuel in the vehicle, he can input the number of gallons and price of gas…” (Norton [0014])).  “Oil change” is equivalent to “maintenance task”.
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Norton with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 2) for obviousness analysis.
	Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, and Norton do not teach, but Huang teaches “providing a associated with the autonomous vehicle to the user based on the determination that the user has performed ” (“[s]ervice recovery strategies can include a variety of options, involving both costly and no-cost actions such as discounts, replacements, refunds, free gifts, coupons, apologies, empathetic listening, remediation, and so on…” (Huang [p. 203])).  “Replacements”, “free gifts”, and “coupons” are equivalent to “usage benefit”.
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Huang with that of Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, and Norton.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Masoud & Clark & Fountain & Ferguson & Sampson & Ramanujam & Norton combination analysis), the seven references function together for autonomous vehicle sharing.  The seven references do not teach providing service compensation benefits amongst the users.  Huang teaches the effectiveness of different types of tangible compensation strategies (Huang [Abstract], (p. 202]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Huang’s compensation system onto Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, and Norton’s autonomous vehicle sharing.  It is foreseeable that there would be dissatisfied users/customers of the autonomous vehicle sharing services, as “it is widely recognized that no service system is perfect” (Huang [p. 202]); “effective service recovery strategy can minimize customer dissatisfaction following the failure and thus retain customer loyalty” (Huang [p. 203]).  Implementing such compensation system onto autonomous vehicle sharing would therefore offer the same improvement – minimize customer dissatisfaction and retain customer loyalty.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
.

Claim 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Driscoll (US Pat. App. Pub. No. US 20160071082 A1).
	Regarding Claim 5, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam do not teach, but Driscoll teaches “tracking the usage of the autonomous vehicle by each of the plurality of owners;” (“…vehicle's device may also track costs incurred by the vehicle and the users in the vehicle while travelling the route…” (Driscoll [0013]) and “…total costs may correspond to overall costs for usage of the vehicle during a specific route…” (Driscoll [0038])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Driscoll with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Claim 1 for combination analysis), Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam function together for autonomous vehicle sharing.  These six references do not explicitly teach tracking the vehicle expenses.  Driscoll teaches tracking vehicle expenses, and subsequently splitting those expenses and costs among the vehicle users (Driscoll [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Driscoll’s expense tracking and sharing system onto Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam’s autonomous vehicle sharing.  Having Driscoll’s expense sharing would improve the autonomous vehicle sharing, as Driscoll would further offer equitable distribution of 
	Driscoll further teaches “identifying an expense associated with the autonomous vehicle; and” (“…on board applications include travel costs having information about expenditures while using a vehicle, such as fuel/electricity, rental fees, maintenance, tolls, specialty requirements, and/or payments issued…” (Driscoll [0058])).
	Driscoll further teaches “allocating the expense amongst the plurality of owners based on the tracked usage of the autonomous vehicle” (“[u]sing the user's parameters and the costs associated with the use of the vehicle, each of the plurality of users' pro rata share/portion of the total costs may be determined…” (Driscoll [0014])).
Accordingly, the claimed subject matter is obvious over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Driscoll.

	Regarding Claim 6, Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, and Driscoll teach the limitations of Claim 5.
Driscoll further teaches “[t]he method of claim 5, wherein the expense is an amount of fuel consumed for operating the autonomous vehicle” (“…on board applications include travel costs having information about expenditures while using a vehicle, such as fuel/electricity, rental fees, maintenance, tolls, specialty requirements, and/or payments issued…” (Driscoll [0058])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Driscoll with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 5) for obviousness analysis.
Accordingly, the claimed subject matter is obvious over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Driscoll.

Regarding Claim 11, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
Fountain further teaches “allocating an expense of the determined amount among the plurality of owners based on the fractional ownership interests” (“[e]ach fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership—a cost-sharing arrangement” (Fountain)).
Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam do not teach, but Driscoll teaches “determining an amount of fuel that is consumed at a time interval of the rental; and” (“…vehicle's device may also track costs incurred by the vehicle and the users in the vehicle while travelling the route…” (Driscoll [0013]) and “…on board applications include travel costs having information about expenditures while using a vehicle, such as fuel/electricity, rental fees, maintenance, tolls, specialty requirements, and/or payments issued…” (Driscoll [0058])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Driscoll with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  Please see above (Claim 5) for obviousness analysis.
Accordingly, the claimed subject matter is obvious over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Driscoll.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Lehmann (US Pat. App. Pub. No. US 20110246404 A1).
	Regarding Claim 10, Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam teach the limitations of Claim 1.
managing the rental of the autonomous vehicle by the third party based on the determined availability and the one or more projected trips” (“…determination is made whether the respective assets will be immobile and available for borrowing at specific times in the vicinities of specific locations…” (Clark [0006]) and “…owners of assets and borrowers of assets can arrange sharing transactions with respect to the assets…” (Clark [0005])).
	Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam do not teach, but Lehmann teaches “determining one or more projected trips of at least one owner of the plurality of owners based on a past behavior of the at least one owner; and” (“…method for automatically predicting, based on a set of input parameters, a future trip… trip prediction algorithm is created based on data contained in a trip history of a user…” (Lehmann [0005])).
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Lehmann with that of Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Claim 1 for combination analysis), Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam function together for autonomous vehicle sharing.  These six references do not explicitly teach trip prediction.  Lehmann teaches predicting future trips based on input parameters (Lehmann [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Lehmann’s trip prediction onto autonomous vehicle sharing.  Lehmann’s prediction “helps to allocate trip accompanies to each other not only for one single trip but preferentially for series of trips” (Lehmann [0007]).  Lehmann improves Masoud, Clark, Fountain, Ferguson, Sampson, and Ramanujam’s autonomous vehicle sharing, as Lehmann would dramatically automate and speed up certain aspects of the planning and execution of the sharing; “[a] considerable disadvantage of existing trip sharing services is that the entry of trip parameters such as starting time and place and the destination of the trip is a tedious and time consuming task” (Lehmann [0003]).  Having a prediction system would also better inform prospective sharing users of vehicle availability.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Masoud, Clark, Fountain, Ferguson, Sampson, Ramanujam, in view of Lehmann.

Response to Amendment
Rejections under 35 U.S.C. 101
Applicant’s arguments, p. 7-9, filed 12/22/2020, with respect to Rejections under 35 U.S.C. 101, have been fully considered and are persuasive.  Examiner hereby withdraws Sec. 101 rejection of Claims 1-9 from 11/03/2020 Office Action.

Rejections under 35 U.S.C. 103
A. Rejection of Independent Claim 1
Applicant’s arguments with respect to Claim 1 have been considered but are moot because of new ground of rejection.  Applicant has amended Claim 1, the scope of the claim has now changed.  The newly presented Claim 1 relies on references not cited in the prior Action.  Claim 1 is rejected over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.
Applicant argues “Hletko does not describe that the priority is based on a ratio of a fractional ownership interest of each owner of the plurality of owners and vehicle usage of each owner over a time period” (p. 10).  Examiner turns to Sampson and Ramanujam to teach this specific limitation.  Please see Claim 1 of this Office Action for further details, along with obviousness conclusion.
B. Rejection of Dependent Claim 4
Applicant has amended Claim 4, the scope of the claim has now changed.  The newly presented Claim 4 relies on references not cited in the prior Action.  Claim 4 is rejected over Masoud, Clark, Ferguson, Fountain, Sampson, Ramanujam, in view of Norton and Huang.
Applicant argues “Webb does not describe ‘providing a usage benefit associated with the autonomous vehicle to the user based on the determination that the user has performed the maintenance task’” (p. 12).  Examiner turns to Huang to teach “providing a associated with the autonomous vehicle to the user based on the determination that the user has performed ”.  Please see Claim 4 of this Office Action for further details, along with obviousness conclusion.
Furthermore, Examiner turns to Norton to teach “determining that a user has performed a maintenance task on the autonomous vehicle; and”.  Please see Claim 4 of this Office Action for further details, along with obviousness conclusion.
C. Rejection of Dependent Claim 9
Applicant’s arguments with respect to Claim 9 have been considered but are moot because of new ground of rejection.  Applicant has amended Claim 9, the scope of the claim has now changed.  The newly presented Claim 9 relies on references not cited in the prior Action.  Claim 9 is rejected over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.
Applicant argues “Stener does not describe collecting from the first owner a larger portion of an expense associated with the autonomous vehicle than the second owner based on a greater fractional ownership interest of the first owner" (p. 15).  Examiner turns to Fountain to teach “collecting from the first owner a larger portion of an expense associated with the autonomous vehicle than the second owner based on a of the first owner; and allocating to the first owner a larger portion of the provided payment than the second owner based on the of the first owner”.  Please see Claim 9 of this Office Action for further details, along with obviousness conclusion.
D. Rejection of Dependent Claims 2, 5, and 6
Applicant’s arguments with respect to Claims 2, 5, and 6 have been considered but are moot because of new ground of rejection.  Applicant has amended Claims 2, 5, and 6, the scope of the claims has now changed.  The newly presented Claims 2, 5, and 6 rely on references not cited in the prior Action.
Applicant argues “that claims 2, 5, and 6 are not taught, suggested or rendered obvious” (p. 15).  Examiner respectfully disagrees.  Claim 2 is rejected over Masoud, Clark, Ferguson, Fountain, Sampson, Ramanujam, in view of Norton.  Claims 5 and 6 are rejected over Masoud, Ferguson, Fountain, Sampson, Ramanujam, in view of Driscoll.
Examiner turns to Norton and Fountain to further teach the limitations of Claim 2.  Please see Claim 2 of this Office Action for further details, along with obviousness conclusion.
Examiner once again turns to Driscoll to further teach the limitations of Claims 5 and 6.  Please see Claims 5 and 6 of this Office Action for further details, along with obviousness conclusion.
E. Rejection of Dependent Claim 7
Applicant’s arguments with respect to Claim 7 have been considered but are moot because of new ground of rejection.  Applicant has amended Claim 7, the scope of the claim has now changed.  The newly presented Claim 7 relies on references not cited in the prior Action.
Applicant argues “that claim 7 is not taught, suggested or rendered obvious” (p. 16).  Examiner respectfully disagrees.  Claim 7 is rejected over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.
Examiner turns to Clark and Ramanujam to further teach the limitations of Claim 7.  Please see Claim 7 of this Office Action for further details, along with obviousness conclusion.
F. Rejection of Dependent Claim 8
Applicant’s arguments with respect to Claim 8 have been considered but are moot because of new ground of rejection.  Applicant has amended Claim 8, the scope of the claim has now changed.  The newly presented Claim 8 relies on references not cited in the prior Action.
Applicant argues “that claim 8 is not taught, suggested or rendered obvious” (p. 16).  Examiner respectfully disagrees.  Claim 8 is rejected over Masoud, in view of Clark, Ferguson, Fountain, Sampson, and Ramanujam.
Examiner turns to Fountain to further teach the limitations of Claim 8.  Please see Claim 8 of this Office Action for further details, along with obviousness conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150294403 A1: System and method for sharing vehicles between fleets, coordinating between vehicle sharing entity and renting entity.
US 20050125148 A1: Method for predicting vehicle operator destinations, based on position data from a previous trip.
US 20160026935 A1: Travel planning for plurality of individuals vying for use of shared transportation vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628